Phipps, Judge.
Following a bench trial, Donnell Wayne Holley was convicted of certain misdemeanor traffic offenses. He appeals, contending that the trial court erred in denying his request for a continuance. Holley, however, failed to comply with his obligation of having the misdemeanor trial transcribed or constructing a record of the trial.1 In the absence of a transcript, we are unable to review Holley’s claim that the court erroneously refused to grant him a continuance.2

Judgment affirmed.


Andrews, P. J, and Mikell, J., concur.


 Nudelman v. State, 253 Ga. App. 794 (560 SE2d 707) (2002).


 See Alexander v. Guthrie, 216 Ga. App. 460, 461 (1) (454 SE2d 805) (1995); Glean v. State, 197 Ga. App. 34 (3) (397 SE2d 459) (1990).